DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species A: Figs. 1-22 drawn to automatic intercostal pumps; 
Species B: Figs. 23A-23C drawn to electro-mechanical automatic pump;
Species C: Figs. 24A-24B drawn to an automatic intercostal pump-based fluid management system comprising a pump for placement in the intercostal space and an electro-mechanical pump. 
The species are independent or distinct because each of these species requiring mutually exclusive characteristics of such species with intercostal pump with a resilient pumping chamber taking advantage of the rib motion during normal breathing to provide pumping action for Species A; an electro-mechanical pump providing pumping action for Species B; and an electro-mechanical pump and an intercostal pump in a common interior, both pumps together providing pumping action for Species C. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims claims 1-4 of appears to be generic to all of the species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). It is noted that the species require different search strategies and queries for the different structures providing the pumping action and would also require to be classified and searched in different classification areas. For example, Species A would be classified and searched in A61M 5/14212; Species B would be classified and searched in A61M 2205/8206; and Species C would be classified and searched in A61M 5/142 in combination with queries specific to the features of the respective species.

Upon election of Species A, applicant is further required to elect one of the following subspecies. This application contains claims directed to the following patentably distinct species 
Subspecies A1: Figs. 14A-14B drawn to embodiment with pumping chamber with stability and orientation feature of a generally rounded, generally conical feature with a relatively planar surface;
Subspecies A2: Figs. 15A-15B drawn to embodiment with an angled pumping chamber allowing for manual compression;
Subspecies A3: Figs. 16A-18 drawn to embodiment with pumping chamber with transitioning chambers;
Subspecies A4: Figs. 20A-20B drawn to embodiment with pumping chamber with a manual assist; and
Subspecies A5: Figs. 21-22 drawn to embodiment with pumping chamber with access ports.
The species are independent or distinct because each of these subspecies requiring mutually exclusive characteristics of such species such as the stability and orientation feature of Subspecies A1, the angled pumping chamber allowing for manual compression of Subspecies A2, the transition chambers of Subspecies A3, the manual assist of Subspecies A4, and access ports of Subspecies A5.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8 appears to be generic to all of the subspecies.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Nathan Witzany (applicant’s representative) on September 17, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made. During the call, applicant's representative noted that applicant would like to make an oral election but requested for clarification on whether electing one of the identified subspecies would prevent applicant from including features drawn to another identified subspecies later in prosecution. Examiner explained that if the claims drawn to the elected subspecies is allowable and the allowable claims are generic to the non-elected subspecies, the withdrawn claims drawn to non-elected subspecies may be rejoined. Applicant's representative further noted that the different subspecies are different features built on a generic species and that at least claim 1 should be a generic claims to all of the species and subspecies. Examiner agreed to further consider the generic claims and identified subspecies but disagreed with applicant's representative that the identified species 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JENNA ZHANG/Primary Examiner, Art Unit 3783